210 F.3d 779 (7th Cir. 2000)
Allen FRAKE, in his capacity as Special  Administrator of the Estate of Robert Frake,    Plaintiff-Appellant,v.THE CITY OF CHICAGO, a municipal corporation,    Defendant-Appellee.
No. 99-2367
In the United States Court of Appeals  For the Seventh Circuit
Argued February 16, 2000Decided April 24, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 1221--James B. Zagel, Judge.
Before KANNE, DIANE P. WOOD, and EVANS, Circuit  Judges.
TERENCE T. EVANS, Circuit Judge.


1
A person arrested in  Chicago is likely to find himself in a detention  facility at a district police station. Because of  a potential for suicide, lockup personnel at  detention facilities (jailers, in ordinary  English) are required to make observations of  people as they arrive--observations of signs of  pain or injury, of infection, of drug or alcohol  intoxication, despondency, and whether the person  is carrying medication. In addition, jailers must  ask the detainee whether he has ever tried to  commit suicide and whether he has any serious  medical or mental problems. Regardless of  observations and the answers given to the  questions, jailers also take away belts,  shoelaces, mufflers, ties, and other items which  could be converted into ligatures. After the  person is placed in a cell, the jailers check the  cell every 15 minutes. In addition, the district  watch commander and the desk sergeant are  required personally to inspect the lockup at  least twice during their tour of duty, which  results in a number of inspections which far  exceeds the one-inspection-per-hour requirement  in the State of Illinois "Municipal Jail and  Lockup Standards." If it seems likely that a  person is suicidal, other precautions are taken,  such as placing the person in a cell which can be  continuously observed and replacing the person's  clothing with a paper suit. In addition, the City  provides jail workers with training in suicide  awareness.


2
Despite these precautions, which no one contends  were neglected in this case, Robert Frake--who  was arrested for possession of a small amount of  cocaine--managed to hang himself in his cell at  the District 12 Chicago Police Department lockup.  His father, as administrator of Robert's estate,  has brought this lawsuit1 under 42 U.S.C. sec.  1983, claiming that the one thing which would  have prevented Robert's suicide is the thing  which was not done. The City had done nothing  about the horizontal metal bars in the cells. It  was from a horizontal bar that Robert Frake  hanged himself with his jacket, which he had been  allowed to keep. The task of the district court  (and now us) is to look beyond the obvious and  regrettable tragedy to determine whether the City  deprived Robert Frake, a pretrial detainee, of  his right to life in violation of the Due Process  Clause of the Fourteenth Amendment. The district  court thought not and granted summary judgment  for the City, a decision which we review de novo  under the familiar principle that summary  judgment is proper when there is no genuine issue  of material fact and the moving party is entitled  to judgment as a matter of law. We construe all  facts in the light most favorable to the  nonmoving party and draw all inferences in his  favor. Holtz v. J.J.B. Hilliard W.L. Lyons, Inc.,  185 F.3d 732 (7th Cir. 1999).


3
The only defendant in this case is the City of  Chicago. For liability to attach against a  municipality under sec. 1983, a plaintiff must  show that "deliberate action attributable to the  municipality directly caused a deprivation of  federal rights." Board of County Comm'rs v.  Brown, 520 U.S. 397, 415 (1997). A plaintiff must  show that municipal policymakers made a  "deliberate choice" among various alternatives  and that the injury was caused by the policy.  Pembaur v. City of Cincinnati, 475 U.S. 469, 483  (1986).


4
In this case it is Robert Frake's due process  rights with which we are concerned. He was a  pretrial detainee, not found guilty of a crime,  and therefore he could not be "punished." For  that reason, his treatment in the detention  facility is analyzed under the Due Process  Clause, rather than the Eighth Amendment's  prohibition against cruel and unusual  punishments. Bell v. Wolfish, 441 U.S. 520  (1979). But like the protection afforded a  convicted prisoner under the Eighth Amendment, a  detainee is protected from the "deliberate  indifference" of officials. County of Sacramento  v. Lewis, 523 U.S. 833 (1998); Antonelli v.  Sheahan, 81 F.3d 1422 (7th Cir. 1996).  Specifically, when the claim is based on a jail  suicide we have determined that the protection a  detainee receives is the same as that received by  an inmate claiming inadequate medical attention  under the Eighth Amendment. Mathis v. Fairman,  120 F.3d 88 (7th Cir. 1997); Payne for Hicks v.  Churchich, 161 F.3d 1030 (7th Cir. 1998), cert.  denied, 119 S. Ct. 2339 (1999). A finding of  deliberate indifference requires a showing that  the officials were aware of a substantial risk of  serious injury to the detainee but nevertheless  failed to take appropriate steps to protect him  from a known danger. Id. See also Farmer v.  Brennan, 511 U.S. 825, 837 (1994); Salazar v.  City of Chicago, 940 F.2d 233 (7th Cir. 1991). A  defendant is not, however, required to guarantee  the detainee's safety. The existence or  possibility of other better policies which might  have been used does not necessarily mean that the  defendant was being deliberately indifferent.  Manarite By and Through Manarite v. City of  Springfield, 957 F.2d 953 (1st Cir. 1992).


5
Frake contends that the history of suicides in  the Chicago detention facilities coupled with the  fact that the City continues to put detainees  alone in cells with horizontal cross-bars  requires a conclusion that the City is, in fact,  deliberately indifferent. He claims that from  December 4, 1990, until November 18, 1997, there  were 20 other suicides and 163 attempted suicides  by hanging, a number which he finds convincing  proof of the City's liability. The City says the  figures are suspect and inadmissible, but in any  case do not add up to deliberate indifference. It  says that during that period the Chicago Police  Department made 2,111,640 nontraffic arrests,  which would mean, at most, that .0087 percent of  arrests resulted in suicides or attempted  suicides by hanging. The City does not argue that  the number of suicides is acceptable, merely that  it does not give rise to constitutional  liability.


6
We do not think that numbers can tell the whole  story. It is possible that one or two suicides  coupled with other evidence could add up to  deliberate indifference in a proper case. The  fact of an unfortunate, but not outrageous,  number of suicides, however, given other  precautions which may be taken, might not. See  Manarite.


7
Neither can the construction of the jail cells  be viewed in isolation. As we have noted, many  precautions are taken to ensure the safety of  detainees. Given the fact that the City took  other precautions with detainees, we cannot find  that the continued use of the cells as  constructed equals deliberate indifference. See  also Payne for Hicks.


8
Another factor which is instructive, but not  conclusive, of the issue in this case is that the  type of cell used in Chicago detention facilities  is authorized by the State of Illinois Municipal  Jail and Lockup Standards for new construction.  The standards allow a steel grille or reinforced  solid masonry. Frake does not present evidence  that the City's cells or the Illinois standards  fall outside the range of professional judgment  about cell design.


9
The City is entitled to summary judgment. Frake  has raised no genuine issue of material fact  which might lead to a conclusion that the City  maintains a policy which is deliberately  indifferent to the risks of putting detainees in  the existing cells. There is no evidence that  anyone had knowledge that Robert Frake was  suicidal. The screening process used in the  detention facility is thorough. The lockup  personnel receive training. There is no dispute  that the cells are checked every 15 minutes or  that obviously dangerous items are removed from  the detainee's possession. The death of Robert  Frake was a tragedy. But the record shows that as  a matter of law the City of Chicago was not  deliberately indifferent to his welfare. The  decision of the district court is, therefore,    AFFIRMED.



Notes:


1
 The case, originally filed in state court in  Illinois, was removed by the City of Chicago to  the federal District Court for the Northern  District of Illinois.